Title: To George Washington from William Matthews, 9 February 1791
From: Matthews, William
To: Washington, George

 

Sir
Baltimore the 9th Feby 1791.

I humbly beg leave to present you a Paper signed by a few of my respectable Neighbours. It would not have been the least difficult for me to have Increased the Number but considering that it is well known with how much facility the General Benevolence is mov’d to Acts of this kind, I concluded to spare you Sir the trouble of a lenthy Scrawl and my self the pain of soliciting Suffrages that might be but little known, but permit me further to refer you to William Smith Esqr. of Maryland to whom I have the Honor of being well known. I have the Honor to be Sir With the most perfect Respect Your most obedient and Most humble Servant

Wm Matthews

